(EMPLOYEES)    Exhibit 10.2

 

LOGO [g416042001.jpg]

Dear [INSERT NAME],

Reference is made to the Restricted Stock grant made to you on                 
    , 2017 (the “Award”) pursuant to an award agreement and notice of grant,
dated as of                      , 2017 and as amended on                      ,
2017 (collectively, the “Award Agreement”), under the Amended and Restated
Tellurian Investments Inc. 2016 Omnibus Incentive Plan and/or its predecessor
plan (the “Plan”), which shares of Restricted Stock were converted into shares
of Restricted Stock of Tellurian Inc. (the “Company”) in connection with the
merger of Tellurian Investments Inc. and Magellan Petroleum Corporation.
Capitalized terms used but not defined herein shall have the meanings provided
in the Plan.

This letter is intended to notify you that, pursuant to the Committee’s rights
under Sections 3.1 and 15.4 of the Plan, the Committee has determined to amend
the Award Agreement to provide that, notwithstanding anything in the Plan or the
Award Agreement or any employment or consulting agreement to the contrary, for
purposes of the Award, the term “Cause” shall mean: (i) your indictment for, the
conviction of, or the pleading of guilty or nolo contendere to, any felony or
any crime involving fraud, dishonesty or moral turpitude; (ii) your gross
negligence with regard to the Company or any Affiliate in respect of your duties
for the Company or any Affiliate; (iii) your willful misconduct having or, which
in the good faith discretion of the Board could have, an adverse impact on the
Company or any Affiliate economically or reputation wise; (iv) your material
breach of the Award Agreement, any employment or consulting agreement entered
into with the Company or any Affiliate or material breach of any code of conduct
or ethics or any other policy of the Company, which breach (if curable in the
good faith discretion of the Board) has remained uncured for a period of ten
(10) days following the Company’s delivery of written notice to you specifying
the manner in which the agreement or policy has been materially breached; or
(v) your failure to perform your reasonably assigned duties to the Company or
Affiliate, including by reason of your habitual absenteeism or due to your
insubordination (other than such failure resulting from your incapacity due to
physical or mental illness), which failure has continued for a period of at
least ten (10) days following the Company’s delivery of written notice to you
specifying the manner in which the Company believes you have not performed your
duties.

Please indicate your acknowledgment and acceptance of the terms of this letter
and the amendment to the Award Agreement by signing below and returning a copy
by close of business on                      , 2017. Please don’t hesitate to
contact me if you have any questions.

 

     Name    Title   

 

Acknowledged and Accepted:        

 

    

 

   [INSERT NAME]      DATE   